Citation Nr: 0214403	
Decision Date: 10/16/02    Archive Date: 10/29/02	

DOCKET NO.  01-06 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased evaluation for hypertension, 
currently rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel





INTRODUCTION

The veteran had active military service from May 1965 to 
April 1967 and from November 1990 to May 1991.  The veteran 
also had service in the naval reserves.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 2001 rating decision by the 
Department of Veterans Affairs (VA) Columbia, South Carolina, 
Regional Office (RO), which denied the veteran an increased 
rating in excess of 10 percent for hypertension.  


FINDING OF FACT

The veteran's hypertension is controlled with continuous use 
of medication; and diastolic pressure predominantly 110 or 
more or systolic pressure 200 or more is not found.


CONCLUSION OF LAW

The schedular criteria for an increased evaluation in excess 
of 10 percent for hypertension are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.3, 
4.7, 4.104, Diagnostic Code 7101 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act (VCAA) of 2000

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2001); 66 Fed. Reg. 45620, 45630-631 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159(c)-(d)).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West Supp. 2001); 66 Fed. Reg. 45620, 45630 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159(b)).

The record reflects that the veteran has received the degree 
of notice which is contemplated by law.  Specifically, VA 
provided the veteran and his representative copies of the 
appealed rating decision dated in January 2001, a June 2001 
Statement of the Case, and a March 2002 Supplemental 
Statement of the Case.  These documents provided notice of 
the law and governing regulations, including the VCAA, the 
evidence needed to support a higher rating for hypertension, 
and the reasons for the determination made regarding the 
veteran's claim.  Further, the record discloses that VA has 
also met its duty to assist the veteran in obtaining evidence 
necessary to substantiate his claim concerning an increased 
rating for hypertension.  Most notably, copies of the 
veteran's relevant VA hospital and outpatient treatment 
records have been associated with claims folder.  In December 
2000, the RO provided the veteran with a relevant 
examination, and a copy of the examination report is of 
record.  There is no identified evidence that has not been 
accounted for and the veteran's representative has been given 
the opportunity to submit written argument.  Therefore, under 
the circumstances, VA has satisfied both its duty to notify 
and assist the veteran in this case and adjudication of this 
appeal at this juncture poses no risk of prejudice to the 
veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993); see also Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); Smith v. Gober, 14 Vet. App. 227 (2000).


II.  Increased Rating for Hypertension

In general, disability evaluations are assigned by applying a 
schedule of ratings (Rating Schedule) which represent as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Although the 
regulations require that, in evaluating a disability, that 
disability be viewed in relation to its whole recorded 
history, 38 C.F.R. § 4.41, where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Also, where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

Entitlement to service connection for hypertension was 
granted in a June 1998 rating decision.  A 10 percent 
evaluation was assigned for this condition, effective from 
November 1992, under 38 C.F.R. § 4.104, Diagnostic Code 7101.

In August 2000, the veteran filed a new claim for increase.  
In support of this claim, a review of the VA reports of 
outpatient treatment provided to the veteran between October 
1999 and February 2002 reveals that he uses medication to 
control his hypertension.  These VA treatment records also 
reflect that the blood pressure readings obtained on 13 
separate occasions, during this period and which are of 
record, ranged from a diastolic high of 91 to a diastolic low 
of 72, and a systolic high of 151 and a systolic low of 114.

The veteran underwent VA medical examination in December 
2000.  The examiner noted that the veteran's current 
disability is hypertensive vascular disease rated 10 percent 
disabling.  On this examination the veteran expressed doubt 
as to why he was being examined and did not complain of 
worsening hypertension except for remarking that he has 
required more medicines in the past several years.  It was 
noted that the veteran's current medications include 
Hydrochlorothiazide, 25 mg, po qd.  On physical examination 
the veteran's blood pressure was 146/91.  Examination of the 
cardiovascular system revealed regular rhythm without 
murmurs.  Moderately severe hypertension was the diagnostic 
assessment.

Also of record is a copy of the findings of a Physical 
Evaluation Board Proceedings, dated in February 2001, which 
indicate that the veteran was unfit for continuing reserve 
status due to hypertension and chronic pulmonary disease.  

Under Diagnostic Code 7101, a 10 percent rating is warranted 
for hypertensive vascular disease (hypertension and isolated 
systolic hypertension) when evidence demonstrates that the 
diastolic pressure is predominantly 100 or more; or the 
systolic pressure is predominantly 160 or more; or there is a 
history of diastolic pressure predominantly 100 or more and 
the individual requires continuous medication for control.  A 
20 percent rating is warranted for this condition when the 
evidence demonstrates that the diastolic pressure is 
predominantly 110 or more, or; the systolic pressure is 
predominantly 200 or more.  38 C.F.R. § 4.104.

As aptly noted above, the overall evidence reveals that the 
veteran's hypertension is well controlled with the continued 
used of medication.  The record evidence, as reflected in the 
blood pressure readings from October 1999 to February 2001, 
does not show that his diastolic pressure is predominantly 
110 or more or that his systolic pressure is predominantly 
200 or more, which is required for the assignment of a 
20 percent evaluation for hypertension under Diagnostic Code 
7101.  Hence, the preponderance of the evidence is against a 
claim for an increased rating in excess of 10 percent for 
hypertension.  The appeal is denied.  



ORDER

An increased evaluation in excess of 10 percent for 
hypertension is denied.  



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

